UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended September 30, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-52810 ePunk, Inc. (Exact name of small business issuer as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 26-1395403 (I.R.S. Employer Identification No.) 1060 Calle Negocio, Suite B San Clemente, CA 92673 (Address of principal executive offices) (949) 514-6724 (Registrant's telephone number, including area code) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.YesoNox Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.YesoNox Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yeso Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNox Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filero Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act).YesoNox The aggregate market value of the Registrant's common stock held by non-affiliates of the Registrant on March 31, 2012 (based on the closing sale price of US $1.11 per share of the Registrant's common stock, as reported on Over-The-Counter Bulletin Board on that date) was approximately U.S. $21,768,727. Common stock held by each officer and director and by each person known to the Registrant to own 5% or more of the outstanding common stock has been excluded in that those persons may be deemed to be affiliates. This determination of affiliate status is not necessarily a conclusive determination for other purposes.The registrant’s common stock is listed on the Over the Counter exchange under the symbol “PUNK”. There were 46,092,421 shares of common stock outstanding as of February 8, 2013. All shares outstanding reflect the August 31, 2012 two-for-one forward stock split and the June 20, 2011 one-for-one hundred reverse stock split. DOCUMENTS INCORPORATED BY REFERENCE None. ePunk, Inc. Table of Contents to the Annual Report on Form 10-K for the Fiscal Year Ended September 30, 2012 ITEM PAGE PART I Item 1 Business 1 Item 2 Properties 1 Item 3 Legal Proceedings 2 PART II Item 5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 2 Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 7A Quantitative and Qualitative Disclosures About Market Risk 9 Item 8 Financial Statements and Supplementary Data 10 Item 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 27 Item 9A Controls and Procedures 27 PART III Item 10 Directors, Executive Officers and Corporate Governance 29 Item 11 Executive Compensation 32 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 34 Item 13 Certain Relationships and Related Transactions, and Director Independence 34 Item 14 Principal Accounting Fees and Services 35 PART IV Item 15 Exhibits, Financial Statement Schedules 37 SIGNATURES 38 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS This Annual Report on Form 10-K contains forward looking statements. Forward-looking statements discuss matters that are not historical facts. Because they discuss future events or conditions, forward-looking statements may include words such as “anticipate,” “believe,” “estimate,” “intend,” “could,” “should,” “would,” “may,” “seek,” “plan,” “might,” “will,” “expect,” “predict,” “project,” “forecast,” “potential,” “continue” negatives thereof or similar expressions. Forward-looking statements contained in this Report speak only as of the date of this report, are based on various underlying assumptions and current expectations about the future and are not guarantees. Such statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, level of activity, performance or achievement to be materially different from the results of operations or plans expressed or implied by such forward-looking statements. Such forward-looking statements include statements regarding, among other things, (a) the markets for our products, our profitability, and cash flows (b) our growth strategies (c) our future financing plans and (d) our anticipated needs for working capital. This information may involve known and unknown risks, uncertainties, and other factors that may cause our actual results, performance, or achievements to be materially different from the future results, performance, or achievements expressed or implied by any forward-looking statements. These statements may be found at various places throughout this report including, but not limited to the discussions under “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and "Business." Actual events or results may differ materially from those discussed in forward-looking statements as a result of various factors, including, without limitation, the matters described in this Form 10-K generally. In light of these risks and uncertainties, there can be no assurance that the forward-looking statements contained in this filing will in fact occur. In addition to the information expressly required to be included in this filing, we will provide such further material information, if any, as may be necessary to make the required statements, in light of the circumstances under which they are made, not misleading. Although forward-looking statements in this report reflect the good faith judgment of our management, forward-looking statements are inherently subject to known and unknown risks, business, economic and other risks and factors that may cause actual results to be materially different from those discussed in these forward-looking statements. Many of those factors are outside of our control and could cause actual results to differ materially from the results expressed or implied by those forward-looking statements. Accordingly, you are urged not to place undue reliance on these forward-looking statements, which speak only as of the date of this report.We assume no obligation to update any forward-looking statements in order to reflect any event or circumstance that may arise after the date of this report, other than as may be required by applicable law or regulation. PART I ITEM 1.BUSINESS. Business ePunk, Inc. (together with its subsidiaries and predecessors, unless the context requires otherwise, “ePunk,” the “Company,” “we,” “us,” or “our”) is a distributor of power sports products and accessories, including scooters, motorcycles (on road and off road), all-terrain vehicles (“ATVs”) utility terrain vehicles (“UTVs”), karts and buggies through CountyImports.com and through our storefront, Pacific Coast House of Rides located in Dana Point, California. Marketing of our products is targeted toward value conscious consumers that find the price point of off-brand products attractive, but that still demand quality. We believe there is a consistently strong demand for the products we market and sell. We are establishing the CountyImports.com brand in the online marketplace by offering high-quality merchandise, a unique, user-friendly shopping experience and the opportunity for buyers to achieve significant cost savings versus traditional retail channels. A key to our success has been our ability to efficiently and cost effectively source second-tier brand products and rapidly respond to changing consumer demands. Inventory is often sold that is held by our suppliers using a just in time ordering and/or drop ship model. Plan of Operation Our long-term business strategy or goal is to become the leading distributor of power sports products, accessories and services in the market place. In implementing this strategy, we intend to execute the following matters for the next 12 months: Continue Building the County Imports.com Customer Base Our primary focus is to increase consumer traffic to our CountyImports.com website, building customer loyalty and repeat business by offering superior products and the most attractive prices. Launch a Power Sports Penny Auction, BidPunk.com Complimentary to Our County Imports.com Consumer and Product Base We intend to launch BidPunk.com, the first penny auction dedicated exclusively to the power sports industry. We believe that there are several advantages to adding BidPunk.com to our operations, including, but not limited to: ● Creating an additional revenue stream to our business, ● Enabling us to mitigate inventory risk through opening up a new sales channel, ● Increasing customer loyalty through providing a platform to purchase quality power sports products, accessories and services at prices not available in other retail channels, ● Creates further operating leverage enabling us to convert CountyImports.com customers to BidPunk users and vice versa, and ● High margin business enhances quality of revenue for the overall business. Add Additional Products and Services to our Offering We will continue to identify and add quality and popular products, accessories and services amongst the power sports consumer market place. Quality and reputation in the industry are the primary criterion for our selection process, and we intend to negotiate increasingly favorable price points with suppliers as our sales volume increase, to attract customers that are cost conscious. In addition, we intend to commence marketing and sales of a variety of ancillary products under existing brands that we currently market. Expansion of Sales and Marketing Activities We will continue to expand upon our marketing activities which are primarily focused toward supporting County Imports.com and building consumer awareness. We will engage in ongoing advertising and promotional activities to develop and enhance the visibility of our County Imports.com image. Employees At September 30, 2012 we had 5 full-time employees, including Mr. Jesse Gonzales, our President, Chief Executive Officer and Director, Justin Dornan, our Treasurer, Director and Secretary and Russ Roberson, our chief IT officer. ITEM 2.PROPERTIES. The Company's principal executive offices are located at 1060 Calle Negocio Suite B San Clemente, CA 92673. Beginning on May 1, 2012 the Company entered into a one-year lease for $5,232 per month. The Company's storefront, Pacific Coast House of Rides, is located at 34105 Pacific Coast Highway, Dana Point, CA 92629.Beginning on July 15, 2011 the Company leases office space on a month to month basis for $3,800 plus a percentage of "operating expenses". 1 ITEM 3.LEGAL PROCEEDINGS. Cambio, Inc. v. San West, Inc. et. al. (Superior Court of California, County of San Diego, Case No. 30-2012-0006183). On or about July 5, 2012, Cambio, Inc. ("Cambio") commenced a civil action against the Company in the Superior Court of the State of California, County of San Diego, alleging damages arising out of Cambio's sale of assets to a third party. The Company believes that this action is without merit, and it intends to defend itself vigorously. The actions is currently in the pleading stage. Due to the incipient nature of this action, we are unable to provide an opinion as to the likelihood of its outcome. PART II ITEM 5.MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. Market Information The Company’s common stock is traded on the Over the Counter Markets Group, Inc. Pink tier (the “OTC Pink”) under the symbol “PUNK”. The Company changed its name to ePunk, Inc. in June 2011. There was no active trading of the Company's securities until August 2011. The following table sets forth the high and low bid quotations of the Company’s common stock for each quarter of active trading during the past two fiscal years as reported by the OTC Pink: High Low Fiscal Year Ended September 30, 2012 First Quarter 2012 (October 1 – December 31, 2011) $ $ Second Quarter 2012 (January 1, 2012 – March 31) $ $ Third Quarter 2012 (April 1 – June 30) $ $ Fourth Quarter 2012 (July 1 – September 30) $ $ High Low Fiscal Year Ended September 30, 2011 First Quarter 2011 (October 1 – December 31, 2010) n/a n/a Second Quarter 2011 (January 1, 2011 – March 31) n/a n/a Third Quarter 2011 (April 1 – June 30) n/a n/a Fourth Quarter 2011 (July 1 – September 30) $ $ All stock prices reflect the August 31, 2012 two-for-one forward split and the June 20, 2011 one-for-one hundred reverse stock split. On January 11, 2013, the closing price of our common stock was $0.90 per share. Holders As of September 30, 2012, we had 40 stockholders of record of 46,003,671 shares of our common stock. A portion of our common stock are held in “street name” or by beneficial holders, whose shares are held of record by banks, brokers, and other financial institutions. 23,910,000, or 52.0% of the outstanding shares are owned by our officers and directors, and may only be resold in compliance with Rule 144 of the Securities Act of 1933. Dividends We have not paid any dividends on our common stock and our Board of Directors (the “Board”) presently intends to continue a policy of retaining earnings, if any, for use in our operations. The declaration and payment of dividends in the future, of which there can be no assurance, will be determined by the Board in light of conditions then existing, including earnings, financial condition, capital requirements and other factors. The Nevada Revised Statutes prohibit us from declaring dividends where, if after giving effect to the distribution of the dividend: ● We would not be able to pay our debts as they become due in the usual course of business; or ● Our total assets would be less than the sum of our total liabilities plus the amount that would be needed to satisfy the rights of stockholders who have preferential rights superior to those receiving the distribution. 2 Except as set forth above, there are no restrictions that currently materially limit our ability to pay dividends or which we reasonably believe are likely to limit materially the future payment of dividends on common stock. Transfer Agent The transfer agent and registrar for our common stock is Empire Stock Transfer Co., Inc., of 2470 St. Rose Parkway, Henderson, NV 89074 is our stock transfer agent. They can be contacted by telephone at (702) 818-5898 and by facsimile at (702) 974-1444. Equity Compensation Plans The Company currently has no equity compensation plans. Recent Sales of Unregistered Securities During the year ended September 30, 2012, ePunk, Inc.: ● Issued 200,000 shares of restricted common stock on April 5, 2012 to Gemini Master Fund as an inducement to loan the Company $280,000. The shares were valued on the date of the Note pursuant to ASC 470-20, Debt with Conversion and Other Options, resulting in a debt discount attributable to said common stock of $70,933. ● Issued 106,837 shares of restricted common stock on September 25, 2012to TCA Global Credit Master Fund, LP in conjunction with a $300,000 Revolving Promissory Note. The shares were valued on the date of the Note pursuant to ASC 470-20, Debt with Conversion and Other Options, resulting in a debt discount attributable to said common stock of $88,235. ● Issued 481,672 shares of common stock on April 5, 2012 in exchange for the conversion of debt effected on March 27, 2012 at $0.10 per share for total debt reduction of $48,167, including $45,400 of principle and $2,767 of accrued interest. ● Issued 740,992 shares of common stock on April 5, 2012 in exchange for the conversion of debt effected on March 27, 2012 at $0.10 per share for total debt reduction of $74,099, including $71,397 of principle and $2,702 of accrued interest. ● Issued 2,000,000 shares of common stock on April 5, 2012 in exchange for the conversion of debt effected on April 3, 2012 at $0.10 per share for total debt reduction of $200,000, including $194,529 of principle and $5,471 of accrued interest. ● Issued 915,000 shares of restricted common stock in exchange for services with the fair value determined as the close price of our common stock on the date of the related agreement or $332,250. ● The Board of Directors agreed to, and authorized on August 8, 2012, the cancellation of 19,740,000 shares of the Company’s common stock owned by Jesse Gonzalez, CEO, Justin Dornan, President and CFO and a former director. The shares were originally issued at par. ● Sold 1,282,000 shares of restricted common stock in exchange for $323,400. During the year ended September 30, 2011, ePunk, Inc.: ● Issued 2,500,000 shares of common stock on July 11, 2011 in exchange for the conversion of debt at $0.005 per share for total debt reduction of $12,500, including $7,603 of principle and $4,897 of accrued interest. ● Issued 2,500,000 shares of common stock on July 12, 2011 in exchange for the conversion of debt at $0.005 per share for total debt reduction of $12,500, including $6,073 of principle and $6,427 of accrued interest. ● Issued another 2,500,000 shares of common stock on July 12, 2011 in exchange for the conversion of debt at $0.005 per share for total debt reduction of $12,500, including $3,748 of principle and $8,752 of accrued interest. ● Issued 2,400,000 shares of common stock on September 12, 2011 in exchange for the conversion of debt at $0.005 per share for total debt reduction of $12,000, including $11,090 of principle and $910 of accrued interest. All funds received from the sale of our shares and debt converted into stock was used for working capital purposes. 3 All shares bear a legend restricting their disposition. The shares were issued in reliance upon an exemption from registration pursuant to Section 4(2) of the Securities Act or Rule 506 of Regulation D promulgated under the Securities Act.Each investor took his securities for investment purposes without a view to distribution and had access to information concerning us and our business prospects, as required by the Securities Act.In addition, there was no general solicitation or advertising for the purchase of our shares.Our securities were sold only to an accredited investor, as defined in the Securities Act with whom we had a direct personal preexisting relationship, and after a thorough discussion.Finally, our stock transfer agent has been instructed not to transfer any of such shares, unless such shares are registered for resale or there is an exemption with respect to their transfer. Each purchaser was provided with access to our filings with the US Securities and Exchange Commission (the “SEC”), including the following: ● Our annual report to stockholders for the most recent fiscal year, the definitive proxy statement filed in connection with that annual report, and, if requested by the purchaser in writing, a copy of our most recent Form 10-K under the Exchange Act. ● The information contained in an annual report on Form 10-K under the Exchange Act. ● The information contained in any reports or documents required to be filed under sections 13(a), 14(a), 14(c), and 15(d) of the Exchange Act since the distribution or filing of the reports specified above. ● A brief description of the securities being offered, the use of the proceeds from the offering, and any material changes in San West’ affairs that are not disclosed in the documents furnished. Additional Information Copies of our annual reports, quarterly reports, current reports, and any amendments to those reports, are available free of charge on the internet at www.sec.gov.All statements made in any of our filings, including all forward-looking statements, are made as of the date of the document in which the statement is included, and we do not assume or undertake any obligation to update any of those statements or documents unless we are required to do so by law. ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. The following discussion of our financial condition and results of operations should be read in conjunction with our financial statements and the related notes, and the other financial information included in this prospectus. This prospectus contains forward-looking statements.The words “anticipated,” “believe,” “expect, “plan,” “intend,” “seek,” “estimate,” “project,” “could,” “may,” and similar expressions are intended to identify forward-looking statements.These statements include, among others, information regarding future operations, future capital expenditures, and future net cash flow.Such statements reflect our management’s current views with respect to future events and financial performance and involve risks and uncertainties, including, without limitation, general economic and business conditions, changes in foreign, political, social, and economic conditions, regulatory initiatives and compliance with governmental regulations, the ability to achieve further market penetration and additional customers, and various other matters, many of which are beyond our control.Should one or more of these risks or uncertainties occur, or should underlying assumptions prove to be incorrect, actual results may vary materially and adversely from those anticipated, believed, estimated or otherwise indicated.Consequently, all of the forward-looking statements made in this prospectus are qualified by these cautionary statements and there can be no assurance of the actual results or developments. Overview ePunk, Inc. is a distributor of power sports products and accessories, including scooters, motorcycles (on road and off road), all-terrain vehicles utility terrain vehicles, karts and buggies through CountyImports.com and through our storefront, Pacific Coast House of Rides located in Dana Point, California. Marketing of our products is targeted toward value conscious consumers that find the price point of off-brand products attractive, but that still demand quality. We believe there is a consistently strong demand for the products we market and sell. 4 The primary competitive drivers in today's Powersports marketplace are price, power, quality and comfort. Our products are sourced from reputable Chinese manufacturers and distributors and include several unique products that our competition is unable to match in terms of quality and price. In developing markets such as China, India and south east Asia, motorcycles, scooters and mopeds are essential modes of transportation. Over the past two decades Chinese Powersport manufacturers have significantly improved quality and evolved as a formidable force in the global Powersports market igniting fierce competition that is eroding the monopoly enjoyed by the Japanese majors. We are establishing the CountyImports.com brand in the online marketplace by offering high-quality merchandise, a unique, user-friendly shopping experience and the opportunity for buyers to achieve significant cost savings versus traditional retail channels. A key to our success has been our ability to efficiently and cost effectively source second-tier brand products and rapidly respond to changing consumer demands. Inventory is often sold that is held by our suppliers using a just in time ordering and/or drop ship model. Results of Operations On June 30, 2011, the Company entered into a “reverse merger” with Punk Industries, Inc.As such, the assets and liabilities and the historical operations of Punk Industries, Inc. prior to the Merger are reflected in the financial statements and have been recorded at the historical cost basis of Punk Industries, Inc.Our consolidated financial statements after completion of the Merger include the assets and liabilities of both ePunk, Inc. and Punk Industries, Inc., historical operations of Punk Industries, Inc. and our ePunk, Inc. operations from the Effective Date of the Merger.Thus, the discussion that follows relates to the operations of Punk Industries, Inc.Punk Industries, Inc. was incorporated in February 25, 2011. The following tables sets forth certain consolidated statements of income data for the year ended September 30, 2012 and the period from February 25, 2011 (Inception) through September 30, 2011: Revenue, COGS and Gross Profit % of Revenue Net sales $ $ % % Cost of sales % % Gross profit $ $ % % Revenues totaled $1,964,706 for the year ended September 30, 2012 compared to $354,514 during the seven months ended September 30, 2011. Most of our revenue is through our on-line property, www.Countyimports.com and consists of sales of scooters, ATV’s, UTV’s, motorcycles and parts and accessories. Sales increased as a result of bringing CountyImports.com related sales into the Company during 2012. Our gross profit increased to $273,322 during the year ended September 30, 2012 compared to $39,282 during the seven months ended September 30, 2011. Gross margin increased 2.8% to 13.9% during 2012 compared to 11.1% during 2011. We expect our gross margin as a percent of revenue to increase as our sales increase.However, due to our short operating history we cannot provide assurances that the gross margin will be consistent from period-to-period. Operating Expenses % of Revenue Operating expenses General and administrative $ $ % % Sales and marketing % % Depreciation and amortization % % Stock compensation expense - % % Total operating expenses $ $ % % Excluding stock compensation expense, total operating expenses for the year ended September 30, 2012 were $816,293 compared to $108,918 during the seven months ended September 30, 2011.Operating expenses consist of personnel costs, professional fees, facility costs, sales and marketing costs, public company costs, and other general operating costs. During 2012 the Company experienced an overall increase in all cost categories as a result of ramping up for increasing sales. 5 Other Expense Interest expense - other $ $ Interest expense - accretion of debt discount - Accretion of beneficial conversion feature - Total other expense $ $ Other expense of $258,159 during the year ended September 30, 2012 consists of interest related to our outstanding notes, accretion related to the debt discount of the Gemini and TCA Notes and amortization of the beneficial conversion feature related to the Amalfi loans as a result of the Company's default on certain convertible promissory notes whereby upon default the notes become convertible into shares of common stock at the option of the holder. Net Loss As a result of the foregoing, our net loss for the year ended September 30, 2012 was $1,076,879 compared to $74,843during the seven months ended September 30, 2011. Going Concern In its report with respect to the Company’s financial statements for the year ended September 30, 2012, the Company’s independent auditors expressed substantial doubt about the Company’s ability to continue as a going concern. Because the Company has not yet generated sufficient revenues from its operations, its ability to continue as a going concern is dependent upon its ability to obtain additional financing. Currently, the Company is seeking additional financing but has no commitments to obtain any such financing, and there can be no assurance that financing will be available in amounts or on terms acceptable to the Company, if at all. The accompanying consolidated financial statements have been prepared in conformity with generally accepted accounting principles in the United States of America, which contemplate continuation of the Company as a going concern.In the course of funding development and sales and marketing activities, the Company has sustained operating losses since inception and has an accumulated deficit of $1,151,722 and $74,843 at September 30, 2012 and 2011, respectively.In addition, the Company has negative working capital of $165,413 and $397,561 at September 30, 2012 and 2011, respectively. The Company will continue to use capital to market its products and may not be profitable for the foreseeable future.These factors raise doubt about the ability of the Company to continue as a going concern.In this regard, management is proposing to raise any necessary additional funds not provided by operations through loans or through sales of common stock. There is no assurance that the Company will be successful in raising this additional capital. If adequate funds are not available on reasonable terms or at all, it would result in a material adverse effect on the Company’s business, operating results, financial condition and prospects. In view of these conditions, the ability of the Company to continue as a going concern is in substantial doubt and dependent upon achieving a profitable level of operations and on the ability of the Company to obtain necessary financing to fund ongoing operations. These consolidated financial statements do not give effect to any adjustments which will be necessary should the Company be unable to continue as a going concern and therefore be required to realize its assets and discharge its liabilities in other than the normal course of business and at amounts different from those reflected in the accompanying consolidated financial statements. The accompanying financial statements have been prepared assuming we will continue as a going concern. At September 30, 2012, The Company had current assets of $333,993, including cash on hand of $226,738, inventory of $24,701 and current liabilities totaling $509,547. Based on the past six months of operations, the Company currently receives approximately $29,000 per month in gross profit. Additionally, we have raised $798,668 from promissory notes, and stock sales. As a result we have been able to fund our operations to date. Over the next twelve months, we intend to build our business which includes increasing our on-line and penny auction sales in addition to establishing over 100 additional dealerships. There can be no assurance that the Company will generate sufficient capital from operations to fund planned operations 6 Management is planning to raise necessary additional funds for working and growth capital through loans and additional sales of its common stock. However, there is no assurance that the Company will be successful in raising additional capital or that such additional funds will be available on acceptable terms, if at all. Should the Company be unable to raise this amount of capital its operating plans will be limited to the amount of capital that it can access. Liquidity and Capital Resources Net cash used by operating activities was $549,516 for the year ended September 30, 2012 compared to cash used of $63,556 during the seven months ended September 30, 2011. Net cash used by investing activities was $40,521 for the year ended September 30, 2012 compared to cash used of $2,500 during the seven months ended September 30, 2011. Net cash provided by financing activities was $798,668 for the year ended September 30, 2012 compared to cash provided of $84,262 during the seven months ended September 30, 2011. Contractual Obligations The following table sets forth an overview of contractual obligations, as of September 30, 2012, that will affect our liquidity and cash flows in future periods: Less than More than Contractual Obligations Total 1 year 1-3 years 3-5 years 5 years Operating lease obligations (1) $ $ $
